DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of group I, specie A, claims 1-11 and 13-16 in the reply filed on December 30, 2021 is acknowledged.  The traversal is on the ground(s) that the there is no information in the record to support a conclusion that the non-woven of claim 1 can be made as the office alleged.  This is not found persuasive because restriction is not a rejection based on the prior art, but what it could potentially  be made or done, based in the examiner’s knowledge of the art. No evidence is needed, necessarily, i.e., it is not a rejection and it was explained the reasons in the previous officer action.  Moreover, evidence that the web can be made as indicated in the previous office action is shown by applicants on page 2 of the original disclosure; see below:

    PNG
    media_image1.png
    642
    944
    media_image1.png
    Greyscale

This is also evidenced by the reference used in the rejection; see rejection below.
As to the arguments that the groups can be treated together because there would not be a burden in the examination, the arguments are not convincing for the following reason:
As to the Burden of search, the MPEP 803 states:

"For purposes of the initial requirement, a serious burden on the examiner may be prima facie shown if the examiner shows by appropriate explanation of separate classification, or separate status in the art, or a different field of search as defined in MPEP  § 808.02. That prima facie showing may be rebutted by appropriate showings or evidence by the applicant. Insofar as the criteria for restriction practice relating to Markush-type claims is concerned, the criteria is set forth in MPEP  § 803.02. Insofar as the criteria for restriction or election practice relating to claims to genus-species, see MPEP  §806.04(a) - §806.04(i) and § 808.01(a)."

Applicant's arguments do not point out the supposed errors in the restriction requirement.

With regard to the arguments on the specie and groups II and III, the arguments are convincing. Also, groups II and III would be treated as only one group, group II and could be rejoined if or when the product claims are found allowable. The specie election/restriction has been maintained, because they are two different products, even if made with the same type of fibers.
The requirement is still deemed proper and is therefore made FINAL.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length1. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11, and 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is vague and indefinite because, it recites a “blend” yet it uses “at least one” which includes one (1) as one of the option and therefore, for that option there is no blend. The claim has been interpreted as “at least two” just as written on claim 16.
Claim 1 is also vague and indefinite as what would be considered “individualized fibers.” The specification only recites that such fibers are individualized by chemical and/or enzyme treatment and therefore, it is unclear if that includes chemical pulps and/or crosslinked pulps as opposed to mechanical pulps.
Claim 11 is vague and indefinite since it recites a ratio of the two directions of the web without indication the property, i.e., MD/CD tensile, slope, TEA, wet or dry tensile or wet/dry MD/CD tensile, burst? For the purpose of this office action any of those properties that reads on the claim, i.e., less than about 4 would read on the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Knowlson et al., (hereafter Knowlson), US Patent Application Publication No. 2018/0251925 A1.
 With regard to claims 1 and 15-16, Knowlson teaches a nonwoven web comprising at least one homogeneous layer of a blend of defibrated natural plant and a staple fiber, having basis weight in the claimed range and does not contain a binder, adhesive or thermal bonding; see abstract and ¶-[0011]. With regard to the dispersibility or non-dispersibility, the reference teaches amounts of the natural fibers and staple fibers in the same/overlapping range as claimed and since the reference teaches that the product is suitable as a wipe, i.e., a biodegradable product not necessarily a water dispersible and a water dispersible flushable product; see abstract and ¶-[0051]-[0053], therefore, the weighted average of the fibers must be greater than 4 for the wipe and less than 4 for the dispersible flushable product. Knowlson also teaches a multi-layer product including homogeneous layers that can have different properties; see ¶-[0047].
	Regarding to claim  2, Knowlson teaches the same type of natural fibers as claimed; see ¶-[0022].
	With regard to claims 3 and 6, since the rejection was based on the blend of natural fibers and staple fibers, then the rejection still applies to this claim, that only further limits the alternative that was not used.
	Regarding to claim  4, Knowlson teaches the same type of manmade fibers, staple fibers; see ¶-[0021]. The manmade fibers taught by Knowlson are staple fibers taught, since they are of the same type and having the same length. Note that definition of staple fibers are fibers, usually manmade fibers cut to a certain range. Wikipedia definition is: “Staple refers to textile fibers of discrete length. The opposite is a filament fiber, which comes in continuous lengths. Staple length is a characteristic fiber length of a sample of staple fibers. It is an essential criterion in yarn spinning aids in cohesion and twisting. Compared to synthetic fibers, natural fibers tend to have different and shorter lengths. The quality of natural fibers like cotton is categorized on staple length such as short, medium, long-staple and, extra-long. Gossypium barbadense, one of several cotton species, produces extra-long staple fibers. The staple fibers may be obtained from natural and synthetic sources. In the case of synthetics and blends, the filament yarns are cut to a predetermined length (staple length).”
	With regard to claims 5 and 7, Knowlson teaches fiber lengths of the natural defibrated and the staple fibers in the same range as claimed ; see ¶-[0011], [0013], [0020] and [0028].
	Regarding to claim 8, Knowlson teaches the denier of the staple fibers in a range that overlaps the claimed range; see ¶-[0011], [0020] and [0029].
	With regard to claim 9, Knowlson teaches the same type of cross-section of the Staple fibers; see ¶-[0030].
	Regarding to claim 10, Knowlson discloses non-woven webs having basis weight in ranges that overlaps the claimed range; see ¶-[0011] and [0034]. 
	With regard to claim 11, Knowlson teaches MD/CD wet tensile of less than 3, which falls with the claimed range, i.e., less than 4 includes less than 3 as-well; see ¶-[0035].
	Regarding to claim  13, Knowlson discloses CD tensile of at least 5 N/5 cm; see ¶-[0035].
	With regard to claim 14, Knowlson teaches amounts of defibrated natural and staple fibers in ranges that overlaps the claimed range; see ¶-[0011], [0013] and [0033].

Claims 1-11 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Knowlson et al., (hereafter Knowlson), US Patent Application Publication No. 2018/0251925 A1 in view of Baer et al., (hereafter Baer), US Patent Application Publication No. 2014/0259484 A1.
 With regard to claims 1 and 15-16, Knowlson teaches a nonwoven web comprising one homogeneous layer of a blend of defibrated natural plant and a staple fiber, having basis weight in the claimed range and does not contain a binder, adhesive or thermal bonding; see abstract and ¶-[0011]. With regard to the dispersibility or non-dispersibility, the reference teaches amounts of the natural fibers and staple fibers in the same/overlapping range as claimed and since the reference teaches that the product is suitable as a wipe, .e., biodegradable product not necessarily a water dispersible and a water dispersible flushable product; see abstract and ¶-[0051]-[0053], therefore, the weighted average of the fibers must be greater than 4 for the wipe and less than 4 for the dispersible flushable product. Knowlson also teaches a multi-layer product including homogeneous layers that can have different properties; see ¶-[0047]. Baer in the other hand teaches the making of the same type of web as Knowlson with a blend of individualized fibers of the same type as claimed and staple fibers; see abstract. Therefore, using individualized fibers instead of defibrated fibers or a blend of defibrated fibers and individualized fibers with staple in the making of the web as taught by Knowlson would have been obvious to one of ordinary skill in the art since he/she would have reasonable expectation of success if such fibers were used to make the webs taught by the primary reference. Note that it has been held that “[W]here two equivalents are interchangeable for their desired function, substitution would have been obvious and thus, express suggestion of desirability of the substitution of one for the other is unnecessary.” In re Fout 675 F. 2d 297, 213 USPQ 532 (CCPA 1982); In re Siebentritt, 372 F.2d 566, 152 USPQ 618 (CCPA 1967). 
	Regarding to claim  2, Knowlson teaches the same type of natural fibers as claimed; see ¶-[0022].
	With regard to claims 3 and 6, Bauer teaches the same type of fibers with the length falling within the claimed range; see ¶-[0017]-[0020]. 
	Regarding to claim  4, Knowlson teaches the same type of manmade fibers, staple fibers; see ¶-[0021]. The manmade fibers taught by Knowlson are staple fibers taught, since they are of the same type and having the same length. Note that definition of staple fibers are fibers, usually manmade fibers cut to a certain range. Wikipedia definition is: “Staple refers to textile fibers of discrete length. The opposite is a filament fiber, which comes in continuous lengths. Staple length is a characteristic fiber length of a sample of staple fibers. It is an essential criterion in yarn spinning aids in cohesion and twisting. Compared to synthetic fibers, natural fibers tend to have different and shorter lengths. The quality of natural fibers like cotton is categorized on staple length such as short, medium, long-staple and, extra long. Gossypium barbadense, one of several cotton species, produces extra-long staple fibers. The staple fibers may be obtained from natural and synthetic sources. In the case of synthetics and blends, the filament yarns are cut to a predetermined length (staple length).”
	With regard to claims 5 and 7, Knowlson teaches fiber lengths of the natural defibrated and the staple fibers in the same range as claimed ; see ¶-[0011], [0013], [0020] and [0028].
	Regarding to claim 8, Knowlson teaches the denier of the staple fibers in a range that overlaps the claimed range; see ¶-[0011], [0020] and [0029].
	With regard to claim 9, Knowlson teaches the same type of cross-section of the Staple fibers; see ¶-[0030].
	Regarding to claim 10, Knowlson discloses non-woven webs having basis weight in ranges that overlaps the claimed range; see ¶-[0011] and [0034]. 
	With regard to claim 11, Knowlson teaches MD/CD wet tensile of less than 3, which falls with the claimed range, i.e., less than 4 includes less than 3 as-well; see ¶-[0035].
	Regarding to claim  13, Knowlson discloses CD tensile of at least 5 N/5 cm; see ¶-[0035].
	With regard to claim 14, Knowlson teaches amounts of defibrated natural and staple fibers in ranges that overlaps the claimed range; see ¶-[0011], [0013] and [0033]. Also, Baer teaches amounts of individualized and staple fibers in ranges falling within the claimed range; see ¶-[0019]-[0020].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure in the art of “ Non-woven Webs Comprising Natural and Staple Fibers.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE A FORTUNA whose telephone number is (571)272-1188. The examiner can normally be reached MONDAY- FRIDAY 12:30 PM- 9:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSE A FORTUNA/Primary Examiner, Art Unit 1748                                                                                                                                                                                            


JAF


    
        
            
    

    
        1 The abstract has more than 150 words.